Exhibit 35
                      Sheriff's Office                    ISSUANCE DA1E   EFFECTIVE DATE   NO.
               COOK COUNTY, ILLINOIS
               SHERIFF'S ORDER
                                                         01 DEC 11        22 DEC 11        11.14.8.0
SUBJECT                                                    DISm!BUTION    RESCINDS
                                                                          ALLPREVIOUSLYJSSUED
                                                                          DIRECTIVES REGARDING INMATE
INMATE DISCIPLINE: DISCIPLINARY                                           DISCIPLINE: DISCIPLINARY REPORTS
REPORTS AND HEARING PROCEDURES                                SP          AND HEARING PROCEDURES.
RELATED DIRECTIVES




I.        PURPOSE

          This order establishes written policy and procedures for the Inmate Disciplinary System
          used by the Cook County Sheriff's Office (CCSO).

II.       POLICY

          It is the policy of the CCSO to maintain order and protect staff and inmates by
          administering an Inmate Disciplinary System that complies with all applicable due
          process requirements. The Inmate Disciplinary System shall be utilized when an inmate
          has been charged with violating the inmate rules and regulations. Disciplinary action
          shall be imposed only after all disciplinary heating procedures have been completed.
          Disciplinary action does not include pre-hearing detention . Di sciplinary actions against
          inmates shall be consistent and fair throughout the departments of the CCSO, with
          maximum sanctions reserved for the most serious or persistent violators.

III.      APPLICABILITY

          This Sheriff's Order is applicable to CCSO employees as outlined in Section IV.
          Supervisors shall review the contents of this order with all employees under their
          supervision as appropriate, and ensure the provisions outlined are strictly adhered to.

IV.       SPECIAL DISTRIBUTION

          This Sheriff's Order shall be distributed to the following CCSO Departments and Units,
          and any other Department or Unit as dete1mined by the Sheriff:



                 1.       All Divisions
                 2.       All Units

          B.     Department of Re-Entry and Diversions Programs

                 1.       Pre-Release Center
                 2.       Impact Incarceration; Boot Camp
                 3.       Program Services




                                                                                       CCS0_Howard_0000911
SOGO 11.14.8.0


            C.   Cook County Sheriff's Women's Justice Programs

                 Women ' s Residential

            D.   Court Services Department

            E.   Criminal Intelligence Unit (CID)

      V.    AUTHORITY

            A.   28 C.F.R. 549

            B.   Americans with Disabilities Act, 1990

            C.   Illinois General Assembly Administrative Code Title 20, Ch.I , Section 701.160

      VI.   AMERICAN CORRECTIONAL ASSOCIATION REFERENCE

            A.   4 ALDF 2A-45, 47

            B.   4 ALDF 3A- 01-02

            C.   4 ALDF 4C-40

            D.   4 ALDF 6C-Ol-19

      VU.   ENCLOSURES

            A.   Inmate Disciplinary Report (FCN-49)(NOV 11)

            B.   , Q> r».rJ MSaqll rs IBRllN!IllEinding of Fact and Decision Fonn (FCN -l 85)(NOV 11)

            C.   ,Q> lJ.M'.J llFISaqll 1:$ ppeal Form (FCN-172)(0CT 11)

            D.   Inmate Disciplinary Charge Codes and Penalties (FCN-187)(NOV 11)

            E.   && 2 &[Special ManagementITlIStatus Review Sheet (FCN-157)(0CT 1 l)

            F.   && 2 &[Special Management 5 I-MH: IZl RJ (FCN- l 58)(0CT 11)




                                                 2



                                                                                 CCS0_Howard_0000912
                                                                                  SOGO 11.14.8.0


VIII. DEFINITIONS

     A.   Administrative Segregation - A form of separation from the general population
          when the continued presence of the inmate in the general population would pose
          a serious threat to life, property, self, staff, other inmates or the security or
          orderly running of the institution. Only the Executive Director of the Cook
          County Department of Corrections (CCDOC) or his/her designee, in the absence
          of the Executive Director, has the authority to approve Administrative
          Segregation.

     B.   Alternative Programs - For purposes of this order Alternative Programs are
          defined as: Boot Camp, Pre-Release Center, and the Sheriff's Women' s
          Residential Program. Participants eligible for these programs are under the
          jurisdiction of the CCSO, and are subject to penalties for violations of the rules
          and regulations.

     C.   Disciplinary Detention - A form of separation from the general population in
          which inmates committing major violations of the inmate rules and regulations
          are confined by the disciplinary hearing team for periods of time to individual
          cells separated from the general population. Placement in detention may only
          occur after a finding of a rule violation at an impartial hearing, after all due
          process requirements have been satisfied, and when there is not an adequate
          alternative disposition to regulate the inmate ' s behavior. Cell restriction is for a
          maximum of twenty three (23) hours per day, and cannot last longer than twenty
          nine (29) consecutive days, which includes any time in prehearing detention.

     D.   Disciplinary Hearing - An administrative proceeding where evidence is
          presented and testimony is heard in-order to determine if an inmate is guilty of a
          rule violation.

     E.   Di sciplinary Hearing Coordinator(s)- Sworn employees of the rank of lieutenant
          or higher designated by the Department/Division/Unit Head to conduct
          divisional hearings and evaluate the facts of the minor rule violation disciplinary
          report, and when appropriate impose sanctions.

     F.   Disciplinary Hearing Team -Employees convened to adjudicate major
          disciplinary infractions, impose necessary and appropriate sentences/sanctions,
          ensure the completeness oflnmate Disciplinary Report/Finding of Fact and
          Decision, and ensure due process protection for inmates in each proceeding.

     G.   Inmate Disciplinary Repo1t - A written record of the formal charge against an
          inmate.

     H.   Inmate Disciplinary Report Finding of Fact and Decision - A written record of
          the disposition by the Disciplinary Hearing Board after the disciplinary
          proceeding.



                                            3



                                                                                CCS0_Howard_0000913
SOGO 11.14.8.0



            I.   Major Violation - A violation of the inmate rules and regulations that affect the
                 safety and security of the institution and are only heard by the Disciplinary
                 Hearing Team. Major rule violations include ( 1) violations that may result in
                 disciplinary detention; (2) violations for which punishment may tend to increase
                 an inmate' s sentence; (3) violations that may result in forfeiture, such as loss of
                 work detail ; and (4) violations that may be referred for criminal prosecution.
                 Major violations fall into the following categories:

                  I.    Category III:    300 through 315
                 2.     Category IV:     400 through 402
                 ,.,
                 ., .   Category V:      500 through 504
                 4.     Category VI:     600 through 609
                 5.     Category VII:    700 through 708

            J.   Minor Violation - Minor violations fall into Category I and Category II. Minor
                 violations shall be heard on the Divisional Level by the Disciplinary Hearing
                 Coordinator(s) or the Disciplinary Hearing Team .

            K.   Off-Site Locations - Any location outside of CCDOC including but not limited
                 to:

                 1.     Court Services
                 2.     Transportation
                 3.     Off-Site Investigations (e.g., Criminal Intelligence Unit)
                 4.     External Operations
                 5.     Off-Site Program Locations
                 6.     Hospitals Stays

            L.   Prehearing Detention - The segregated confinement of an inmate prior to his/her
                 disciplinary hearing. Prehearing Detention shall nev er last longer than seventy-
                 two (72) hours, and such detention s hall not be punitive and shall be used only
                 when necessary to ensure the security of the facility or the safety of staff or
                 inmates.

            M.   Referral - The recommendation of a medical or paramedical professional.

            N.   Sanctions - An alternative form of discipline which an inmate may receive upon
                 a findjng of guilt of a rule violation . Sanctions may only be imposed by the
                 Disciplinary Hearing Coordinator(s) or the Disciplinary Hearing Team.
                 Sanctions shall not exceed seven (7) days, except in cases involving the Inmate
                 Work Release Program and depending on the type of infraction committed.
                 Sanctions may include:

                 1.     Loss of work assignment;
                 2.     Loss of commissary privileges;



                                                   4



                                                                                      CCS0_Howard_0000914
                                                                                 SOGO 11.14.8.0


           3.     Restricted visitation p1ivileges (except attorney and clergy visits);
           4.     Loss of special event programs (excluding religious services);
           5.     Financial restitution;
           6.     Meal substitution (nutra-loa:f);
           7.     Any combination of the above, but no more than two (except in cases of
                  major rule violations to be determined by the Disciplinary Hearing
                  Team).

      0.   Verbal Consultation - A verbal reprimand, given to an inmate for a violation of
           rules that are of a minor nature, where sworn staff has determined that no inmate
           disciplinary report is necessary. A verbal consultation is utilized in an attempt to
           redirect the behavior of the inmate to a more positive direction.

IX.   PROCEDURES

      A.   The Inmate Handbook will be made available to each inmate upon arrival to the
           CCDOC. The rules and regulations within the handbook include a summary of
           the Disciplinary Hearing Procedures. In all cases, a copy of the Inmate
           Disciplinary Report and Hearing Procedures shall be posted in all prominent
           locations, on all divisional living units, and within the alternative prof,>Tams
           locations.

      B.   Pre-Hearing Procedure

           1.     Identification of Type of Charge

                  a.      Any CCSO sworn employee who witnesses an inmate violate the
                          Inmate Rules and Regulations shall identify the type of charge
                          and determine whether to initiate a verbal consultation with the
                          inmate or prepare an Inmate Disciplinary Report for either a
                          minor or major violation.

                  b.      Any civilian employee who witnesses an inmate violate the
                          Inmate Rules and Regulations shall immediately notify any sworn
                          staff or supervisor. The sworn staff or supervisor shall initiate
                          either a verbal consultation or prepare an Inmate Di sciplinary
                          Report.

           2.     Preparing Inmate Disciplinary Reports

                  a.      If it is determined that the rule violation cannot be addressed by
                          verbal consultation, then a four-part disciplinary report shall be
                          prepared by the sworn CCSO employee.




                                             5



                                                                               CCS0_Howard_0000915
SOGO 11.14.8.0


                 b.   An Inmate Disciplinary Report shall contain only one charge. If
                      there are multiple charges, an Inmate Disciplinary Report for each
                      charge shall be used.

                 c.   All reports regarding the incident must be completed before the
                      reporting staff member completes his/her tour of duty. An Inmate
                      Disciplinary Report must be completed in its entirety. NIA shall
                      be indicated in any area of the form that is not applicable.

                 d.   The completed report shall be signed and forwarded to the Watch
                      Commander or designee. Each disciplinary report shall include
                      copies of all investigative materials and other documents
                      completed at the time of the report, the relevant facts surrounding
                      the rule violation, and witness statements to be considered during
                      the disciplinary hearing.

                 e.   The Watch Commander shall review the Inmate Disciplinary
                      Report. After reviewing the Inmate Disciplinary Report, the watch
                      commander shall issue the Inmate Disciplinary Control Number
                      from the Disciplinary Log Book.

                 f.   For an Off-Site Location Disciplinary Report, the documenting
                      officer shall ensure that the watch commander receive all
                      documentation required by Section IX.B.2.d above, ensure that all
                      documents are delivered to the transportation officer, and ensure
                      that all documents accompany the inmate to CCDOC.

                      1.     The Watch Commander shall notify the CCDOC External
                             Operations Watch Commander at (773) 674-7244 of the
                             disciplinary report;

                      11.    If the inmate disciplinary report is a serious rule violation
                             (e.g. attempted escape) the External Operations Watch
                             Commander shall notify the External Operations
                             Supe1intendent during normal business hours. After
                             normal business hours, the External Operations
                             Administrative Duty Officer (ADO) shall notify the On-
                             Call director~

                      111.   The External Operations ADO shall notify the CCDOC
                             Receiving Classification Diagnostic Center (RCDC)
                             Watch Commander. The RCDC Watch Commander will
                             ensure that the Transport Team (Officer) delivers the
                             completed inmate disciplinary report and all
                             corresponding documentation to the
                             Department/Division/Unit Watch Commander.



                                        6



                                                                           CCS0_Howard_0000916
                                                                  SOGO 11.14.8.0



3.   Notification of Charge

     a.     CCSO staff shall present the inmate with the completed
            disciplinary repo1t for signature and acknowledgement of charges.

     b.     The inmate shall receive the copy of the completed disciplinary
            report at least twenty four (24) hours prior to a hearing; unless the
            inmate gives written consent that this requirement may be waived.
     c.     At this time, the inmate shall have the oppo1tunity to choose
            either a Divisional Hearing or a hearing by the Disciplinary
            Hearing Team, in cases of minor rule violations. The report must
            reflect the inmate' s choice of hearing, and if requested, any
            assistance provided.

4.   Prehearing Detention

     a.     Prehearing Detention shall not be given to inmates that commit
            minor rule violations, Category I or II.

     b.     Any inmate alleged to have committed a major rule violation may
            be placed in Prehearing Detention when other available
            dispositions are inadequate to appropriately regulate an inmate's
            behavior and/or where the inmate' s presence in the general
            population poses a serious threat to staff, himsel( herself, other
            inmates, or the institution.

     c.     Upon placement of the inmate into a Prehearing Detention status,
            the Watch Commander ordering Prehearing Detention shall :

             1.   Log the infraction in the Watch Commander Log Book and
                  notify Cermak Health Services Administrative Office
                  (Cermak) pursuant to Section IX.B.5;

            11.   Notify the affected Department/Division/Unit Head;

           Ill.   Immediately place the completed four part Inmate
                  Disciplinary Report in the divisional designated area. Any
                  time spent in prehearing detention shall be credited against
                  any subsequent disciplinary detention imposed.

           1v.    Manage/Monitor all prehearing detention units in his
                  respective division/unit.




                              7



                                                                 CCS0_Howard_0000917
SOGO 11.14.8.0


                      d.     Unless there is an emergency situation, under no circumstances
                             shall an inmate remain in Preheating Detention over seventy-two
                             (72) hours, including weekends and holidays, without a hearing.
                             Any inmate found to be detained beyond the seventy-two (72)
                             hour period shall be released from Prehearing Detention
                             immediately and placed in appropriate housing pending the
                             disciplinary hearing. Disciplinary action shall be taken against the
                             responsible staff member(s).

                      e.     Any institutional lockdowns that occur during a period when an
                             inmate is in Prehearing Detention are considered administrative in
                             nature and toll the amount ohime allowed prior to a hearing. All
                             scheduled disciplinary hearings shall be held as soon as
                             practicable following an institutional lockdown.

                 5.   Notification to Cermak of Prehearing Detention

                      Upon an inmate' s assignment to Preheating Detention the
                      Watch Commander shall:

                      a.     Submit to Cennak a copy of the Inmate Disciplinary Report, by
                             faxing it to (773) 674-7177 or by other agreed to means. The
                             report shall specify the reason for notification ( e.g. , medical or
                             mental health reasons, inmates taking on-going medication);

                      b.     Follow-up with Cermak before the end of his/her shift, where an
                             inmate is assigned to Prehearing Detention between 8 a.m. and 5
                             p.m. , Monday through Friday to determine if the inmate is fit to
                             be held in Prehearing Detention and, if applicable, the inmate' s
                             medication has been transferred;

                      c.     Notify Cermak Health Services Emergency Room at ext. 5877 or
                             5878 if the inmate is assigned to Prehearing Detention after hours,
                             on a holiday, or weeikend.

                      d.      Receive notification from Cermak to determine whether the
                             inmate is fit to remain in Prehearing Detention;

                      e.     Notate Cennak' s Response in the Watch Commander Log Book;

                      f.     Fax a copy of the inmate disciplinary report to CIU at ext. 4 762,
                             to be reviewed for further investigation; and

                      g.     Initiate an Inter-Agency Health Inquiry for inmates placed in
                             Prehearing Detention.




                                               8



                                                                                   CCS0_Howard_0000918
                                                                    SOGO 11.14.8.0


6.   Disciplinaiy Report Involving Criminal Charges

     The Executive Director of CCDOC shall be notified of inmates that
     receive disciplinary infractions due to possible criminal activity and
     inmates that pose a threat to the safety and security of the institution for
     possible placement in Administrative Segregation.

     a.     Only the Executive Director of CCDOC or his/her designee, in
            the absence of the Executive Director has the authority to place an
            inmate in Administrative Segregation.

     b.     In instances when CIU is investigating an incident that is the
            subject of an inmate disciplinary report due to possible criminal
            activity, the Executive Director of CCD OC shall be notified for
            authorization of placement of the inmate in Administrative
            Segregation. All disciplinary procedures shall stop while the
            investigation proceeds.

     c.     Upon completion of CIU's investigation, the Disciplinary Hearing
            Team shall be notified by CIU that the disciplinary process will
            resume.

     d.     When it is necessary to place an inmate in Administrative
            Segregation during normal business hours the Watch Commander
            shall notify the Division Superintendent prior to moving the
            inmate to Administrative Segregation. The Divisional
            Superintendent will notify the Executive Director of CCDOC.
            The Executive Director shall authorize or deny placement of the
            inmate in Administrative Segregation.

     e.     When it is necessary to segregate an inmate after hours, the Watch
            Commander shall notify the ADO who shall notify the On-Call
            Director. The On-Call Director shall authorize or deny placement
            of the inmate in Administrative Segregation. Pending
            authorization from the On-Call Director the inmate shall be
            placed in secure segregated housing.

     f.     The Watch Commander shall notify Cermak Health Services
            Emergency Room at ext. 5877 or 5878 if the inmate is assigned to
            Administrative Segregation after hours, on a holiday, or weekend.
            Notification shall be made in the same manner as described in
            Section IX.B.5. of this order.

     g.     Under no circumstances shall Administrative Segregation be used
            as a form of punishment.




                               9



                                                                   CCS0_Howard_0000919
SOGO 11.14.8.0


                        h.     The Watch Commander shall manage/monitor all segregation
                               units daily in his/her respective division/unit to ensure compliance
                               with this order by reviewing and signing the Special Management
                               Status Review Sheet.

            C.   Hearing Procedure - General Provisions

                 1.     The Disciplinary Hearing Coordinator(s) and the Disciplinary Hearing
                        Team shall be responsible for scheduling and conducting hearings, as
                        well as ensuring that all paperwork is properly completed after each
                        hearing.

                 2.     No disciplinary hearing shall be commenced more than eight (8) days
                        (inclusive of weekends and holidays) after the infraction or the discovery
                        of the infraction, unless the inmate is unable or unavailable for any
                        reason to participate in the disciplinary proceeding.

                 3.     Where an inmate received an infraction but is transferred administratively
                        to an outline County and does not return to CCDOC within thirty (30)
                        days, the Disciplinary Hearing Coordinator or the Disciplinary Hearing
                        Team shall foTWard the Inmate Disciplinary Report to the appropriate
                        County via the Transportation Unit.

                 4.     All inmate disciplinary hearings shall be conducted in a reasonably
                        private and secure setting.

                 5.     The Disciplinary Hearing Coordinator(s) or the Disciplinary Hearing
                        Team shall notate the control number (issued by the watch commander)
                        on the Request for Appeal Form, which shall be given to the inmate,
                        along with instructions as to the form ' s use and appeal time constraint.
                        The inmate shall sign and date in acknowledgement of having received
                        the appeal form at this time.

                 6.     Only sanctions may be imposed against an inmate upon a detennination
                        of guilt of a Minor Rule Violation by the Disciplinary Hearing
                        Coordinator(s) or the Disciplinary Hearing Team. Under no
                        circumstances may an inmate be placed in disciplinary segregation for
                        minor rule violations.

                 7.     No Disciplinary Hearing Coordinator or Disciplinary Hearing Team
                        member shall be allowed to participate in a hearing when they:

                        a.     Witnessed the violation , or initiated the charge;

                        b.     Initially investigated the charge; or




                                                 10



                                                                                    CCS0_Howard_0000920
                                                                          SOGO 11.14.8.0


            c.      Are required to perfonn a subsequent review of the appeal.

D.   Divisional Hearings

     Any inmate that receives an Inmate Disciplinary Report for a minor rule
     violation is entitled to a disciplinary hearing in accordance with the following
     provisions:

     1.     Divisional Hearings shall be conducted on alternative shifts from when
            the infraction occurred.

     2.     An inmate shall be allowed to state his case and the Disciplinary
            Hearing Coordinator(s) or Disciplinary Hearing Team shall make a
            detennination of guilt or innocence.

     3.     The Disciplinary Hearing Coordinator(s) or the Disciplinary Hearing
            Team shall document the reason(s) for such determination on the Inmate
            Disciplinary Report Finding of fact and Decision and assign the
            appropriate sanction.

     4.     Following a finding of guilt by the Disciplinary Hearing Coordinator(s)
            or the Disciplinary Hearing Team, the inmate may appeal the process
            through the procedure outlined in Section IX, subsection I of this Order.

E.   Disciplinary Action

     Disciplinary Action shall be taken against an inmate only when the inmate is in
     violation of the rules or when the inmates' commission of a prohibited act is
     proven based on the results of the Disciplinary Hearing Board.

F.   Disciplinary Team Hearings

     Any inmate that receives an Inmate Disciplinary Report for a major rule
     violation is entitled to a disciplinruy hearing in accordance with the following
     provisions:

     1.     The hearing shall be conducted by the Disciplinary Hearing Team,
            composed of no less than two staff members, comprised of the
            following:

            a.      One or more member(s) of the team shall be a lieutenant or
                    commander;

            b.      One or more member(s) may be a Cermak Health Services
                    medical/psychiatric staff member or any CCDOC civilian staff
                    member.



                                      11



                                                                         CCS0_Howard_0000921
SOGO 11.14.8.0



                 2.     The day prior to the hearing, the Disciplinary Hearing Team shall notify
                        Cermak of scheduled hearings, by faxing the information to (773) 674-
                        7177 or other agreed to means. Cermak staff shall be allowed to advise
                        the Disciplinary Hearing Team regarding any serious medical or mental
                        i11 ness that:

                        a.     May have contributed to the inmate' s behavior in committing a
                               violation; and/or

                        b.     May be exacerbated by specific disciplinary measures under
                               consideration by the Disciplinary Hearing Team along with
                               recommendations for minimizing the potentially harmful effect of
                               disciplinary measures on the inmate' s health.

                 3.     Such advice may be submitted in wiiting to the Disciplinary Hearing
                        Team before the hearing or presented as verbal testimony at the hearing
                        by a Cem1ak staff member.

                 4.     The Disciplinary Hearing Team sha11 stop the proceeding and make a
                        refeITal to Cermak Health Services for a mental health assessment, when
                        an inmate behavior suggest serious mental illness or an inmate appear to
                        be intellectually/developmentally disabled (unfit) to stand for the hearing.

            G.   Inmate Rights at Hearing

                 1.     At the inmate's request, where the accused is illiterate, the issues are
                        complex, and it is unlikely the inmate will be able to collect and present
                        the necessary evidence, the aid of a fellow inmate or a_Correctional
                        Rehabilitation Worker (CRW) staff member shall be made available to
                        the inmate in an effort to assist the inmate with presenting an adequate
                        defense, an explanation of charges, or other relevant facts.

                 2.     Inmates shall be allowed to call witnesses and present evidence in their
                        own defense when this would not be unduly hazardous to institutional
                        safety or coITectional operations. Any expense shall be incurred by the
                        inmate.

                        a.     The Disciplinary Hearing Team may refuse to call witnesses in
                               instances where it would be inconsistent with institutional safety
                               or when the witness testimony is cumulative (e.g., would be the
                               same as other evidence already on record, or where the proposed
                               testimony is not related to the factual dispute). A witness who is
                               not housed in the CCDOC shall not be called unless his/her
                               testimony is the only source from which relevant factual evidence
                               can be obtained or if it would not be unduly hazardous to
                               institutional safety or correctional operations.


                                                 12



                                                                                    CCS0_Howard_0000922
                                                                       SOGO 11.14.8.0



           b.     Witnesses requested by the inmate or any other party normally are
                  questioned directly by a member of the Disciplinary Hearing
                  Team. An inmate or appointed representative may request that
                  the Disciplinary Hearing Team direct certain questions to any
                  witness, and inmates may be given the opportunity to question
                  some witnesses directly. Inmates shall not be allowed to have an
                  attorney present unless the pending discipline is based upon the
                  same set of facts as their criminal charge.
           c.     If there is conflicting evidence, or a necessary witness cannot be
                  present at the hearing, the Disciplinary Hearing Team shall stop
                  the hearing and cause an investigation to commence. If the
                  inmate has been in Prehearing Detention for seventy-two (72)
                  hours, he/she shall be released from Prehearing Detention until
                  the hearing can be resumed. 1n no case shall the hearing be
                  stopped for more than seven (7) days.

     3.    Where the Disciplinary Hearing Team needs to gain an adequate
           understanding of the evidence or other relevant facts, an inmate shall be
           given the opportunity to submit written questions to the Disciplinary
           Hearing Team.

     4.    Any inmate facing disciplinary charges should be present throughout the
           hearing, except during deliberation and in those situations where
           institutional security could be jeopardized.

     5.    In every hearing where disciplinary action could be taken against an
           inmate, a written record of all proceedings shall be made by a member of
           the Disciplinary Hearing Team on the Inmate Di sciplinary Report
           Finding of Fact and Decision. The record shall describe all proceedings,
           including:

           a.     The general nature of each witness' testimony;

           b.     All evidence presented; and

           c.     A copy of the Cermak Health Services report which identifies the
                  extent to which a serious medical or mental illness may have
                  contJibuted to the inmate' s behavior in committing the infraction,
                  if applicable.

H.   Findings

     1.    Once the Disciplinary Hearing Team has reached a decision of guilt or
           innocence regarding the alleged charge, the Disciplinary Hearing Team
           shall :



                                    13



                                                                      CCS0_Howard_0000923
SOGO 11.14.8.0



                       a.         Immediately notify the Watch Commander of the decision.

                       b.         Document the decision on the Inmate Disciplinary Repo11 Finding
                                  of Fact and Decision and include:

                             1.          The evidentiary basis;

                            11.          The inmate' s medical or mental health status provided by
                                         Cermak if used to reach the decision; and

                            m.           A copy of the Cermak report.

                       c.         Submit a copy of the completed Inmate Disciplinary Report
                                  Finding of Fact and Decision to the Department/Division/Unit
                                  Head in the division where the hearing was held.

                       d.         Never disseminate disciplinary records to any persons outside the
                                  CCSO unless required by law or as a normal operation function of
                                  an alternative program

                 2.    The Watch Commander shall notify the Department/Division/Unit Head
                       within twenty four (24) hours of a determination of not guilty if the
                       inmate is housed in an alternative program .

                 3.    The Watch Commander shall be responsible for delivering the decision to
                       the inmate within twenty four (24) hours of receiving notification from
                       the Disciplinaty Hearing Team.

                 4.    The Watch Commander shall immediately send Cermak a complete list
                       of all inmates found guilty by the Disciplinary Hearing Board that are to
                       be housed in disciplinary segregation.

            I.   Appeals

                 1.    Inmates have the right to appeal any disciplinary process by submitting a
                       completed Request for Appeal Form to their Division CRW. The inmate
                       is required to submit his/her appeal within five (5) working days from the
                       date of being notified of the disciplinary decision. The CRW will then
                       forward the Request for Appeal Form to the appropriate
                       Department/Division/Unit Head immediately.

                 2.    The Department/Division/Unit Head shall consider the merits of the
                       appeal based upon the following factors:

                       a.         Whether there was reasonable evidence to support the charges;



                                                  14



                                                                                    CCS0_Howard_0000924
                                                                         SOGO 11.14.8.0



            b.     Whether there was reasonable compliance with applicable
                   discipline policies and procedures; and

            c.     Whether the sanction/sentence imposed was proportionate to the
                   rule violation.

     3.     The Department/Division/Unit Head may affirm, reverse the decision
            outright, or alter it appropriately.

     4.     The Department/Division/Unit Head shall ensure that a copy of the
            appeal form with the final decision is provided to the inmate within seven
            (7) days of the decision and ensure that the final decision is administered.

     5.     The Department/Division/Unit Head shall keep the Division/Unit copy of
            the appeal and fo1ward the original to the Disciplina1y Hearing Team.

J.   Record Keeping

     A permanent log of all inmates in Prehearing Detention, Administrative
     Segregation and Disciplinary Segregation shall be reviewed, updated , and
     maintained by the Watch Commander on each shift. The log shall include at
     minimum:

     ·1.    All admissions and releases indicating:

            a.     Inmate name;

            b.     CCDOC Booking number;

            c.     Division/living unit;

            d.     Date admitted;

            e.     Type of infraction or reason of admission;

            f.     Tentative release date;

            g.     Date of disciplinary hearing; and

            h.     Special medical or psychiatric problems or needs.

     2.     Document the time out of the cell (at least 1 hour).

     3.     Whether or not the inmate used the shower.




                                     15



                                                                        CCS0_Howard_0000925
SOGO 11.14.8.0


                 4.     Official visitor record including visits from staff and notations of unusual
                        observations.

                 5.     Unusual behavior.

                 6.     Information and/or observations by staff shall be forwarded for action
                        and observation on future shifts.

                 7.     A pennanent record containing a copy of the Inmate Disciplinaty Report,
                        the Inmate Disciplinary Report Finding of Fact and Decision, the
                        CCDOC Division Special Management Sheet, and the CCDOC Special
                        Management Status Review Sheet shall be kept by the tier officer.

                 8.     Inmate Disciplinary Statistics shall be reported to the Executive Director
                        of CCDOC to be reported at the Accountability Meeting on a month] y
                        basis.

            K.   Administrator' s Review

                 The Administrator of the Hearing Team shall review all completed Inmate
                 Disciplinary Reports to ensure that the hearing was conducted in accordance
                 with procedures stated within this policy.




                                                 16



                                                                                    CCS0_Howard_0000926
